Citation Nr: 0107784	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-06 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for conversion 
reaction as a residual of encephalitis, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1952.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the appellant's representative raised a 
claim based on clear and unmistakable error in April 2000.  A 
rating decision was prepared in April 2000, which denied the 
claim, and the veteran was notified of this decision in May 
2000.  A substantive appeal has not been received with 
respect to this claim.  See 38 C.F.R. § 20.202 (2000).  
Absent a substantive appeal, the appeal of this issue was not 
perfected and the Board does not have jurisdiction over this 
issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  The Board shall not entertain 
an application that is not in accord with the statute.  38 
U.S.C.A. § 7108 (West 1991).


FINDINGS OF FACT

1.  The veteran served on active duty from January 1949 to 
January 1952.

2.  VA Form 9, Appeal to Board of Veteran' Appeals, dated 
March 15, 2000, reflects the veteran's intent to withdraw his 
appeal.

3.  The Board received notice of the veteran's intent to 
withdraw his appeal prior to the promulgation of a decision 
with regard to the issue on appeal.



CONCLUSION OF LAW

The criteria for withdrawal of the instant appeal have been 
met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2000); 38 C.F.R. 
§§ 20.202, 20.204 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from January 1949 to 
January 1952.  He raised a claim for increase for service 
connected conversion reaction in March 1998, which was denied 
by a rating decision dated July 1999.  A statement of the 
case was issued to the veteran in February 2000.  Thereafter, 
on VA Form 9, Appeal to Board of Veteran' Appeals, dated 
March 15, 2000, the veteran expressed a desire to withdraw 
his appeal, stating that "...I am not going to appeal."  The 
Board received notice of the veteran's intent to withdraw his 
appeal prior to the promulgation of a decision with regard to 
the issue on appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. §§ 20.202, 20.204(b) (2000). Withdrawal 
may be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c) (2000).  The veteran has withdrawn this 
appeal and, hence, there are no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the issue on appeal and 
the appeal is therefore dismissed without prejudice.



ORDER

The appeal is dismissed.



		
	H.N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

